Appendix A to the Operating Expenses Limitation Agreement (as amended on October 20, 2014 and effective as to the Orinda SkyView Multi-Manager Hedged Equity Fund and Orinda SkyView Macro Opportunities Fund) Effective October 20, 2014 Fund and Share Class Operating Expense Limit Orinda SkyView Multi-Manager Hedged Equity Fund Class A 2.45% of average daily net assets Class I 2.15% of average daily net assets Orinda SkyView Macro Opportunities Fund Class A 2.55% of average daily net assets Class I 2.25% of average daily net assets Orinda Income Opportunities Fund Class A 1.90% of average daily net assets Class I 1.60% of average daily net assets Class D 2.65% of average daily net assets ADVISORS SERIES TRUST ORINDA ASSET MANAGEMENT, LLC on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess By: /s/ Craig M. Kirkpatrick Name: Douglas G. Hess Name: Craig M. Kirkpatrick Title: President Title: President 1
